Title: To Thomas Jefferson from William H. Cabell, 15 October 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir.
                            
                            Richmond Oct. 15. 1807
                        
                        Your favor of the 12th. was received yesterday evening, and the course which it prescribes shall be strictly
                            observed. I now forward you Major Newton’s letters of the 8th. 9th. & 13th instant—It appears by the last that the
                            British Ships of War have gone out of our waters—Tomorrow’s mail will, I presume, enable us to ascertain whether this
                            departure is temporary, as on a former occasion, or whether it is the result of measures adopted beyond the Atlantic—
                        I hope to be excused for the delay in forwarding the enclosed letters, when I inform you that I have
                            experienced a severe domestic affliction in the loss of a child after a painful illness. 
                  I have the honor to be with the
                            highest respect, Sir yr. obt. St.
                        
                            Wm H: Cabell
                            
                        
                    